Citation Nr: 1017422	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  94-22 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a genitourinary 
disorder, to include a kidney disorder and urinary bladder 
diverticulitis.

2.  Entitlement to service connection for hepatic cysts.


REPRESENTATION

Appellant represented by:	Peter Sebekos, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

H. Seesel, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from September 1947 until 
March 1955.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1992 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio and a January 2000 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

The Veteran timely appealed the April 1992 rating decision 
and the Board remanded the claim for service connection for a 
genitourinary disorder, to include a kidney disorder, in a 
February 1998 decision.  During the pendency of the appeal, 
the Veteran was diagnosed with carcinoma of the prostate, 
liver cysts and diverticulosis.  The RO considered and denied 
service connection for those claims in a January 2000 rating 
decision and the Veteran appealed that decision.  There is no 
evidence of a Statement of the Case (SOC) or Substantive 
Appeal (Form VA 9) for these claims in the record; rather, 
the RO and Board appeared to combine these three issues with 
the issue of service connection for a genitourinary disorder 
which was already on appeal.  See Percy v. Shinseki, 23 Vet. 
App. 37 (2009)(holding that VA waived any objections as to 
the content of the appeal by treating the issue as on appeal 
for five years).

The Board again considered the claim in November 2000 and 
again remanded the claim for further development to be 
completed.  The requested development was completed; however, 
further review by the Board in October 2003 revealed 
additional information was needed and the Board reluctantly 
remanded the claim a third time.  

In a May 2004 rating decision the RO granted service 
connection for urethral stricture disease, thereby partially 
granting the benefits sought on appeal.  As the Veteran also 
had claimed kidney disorder, prostatitis, prostate cancer, 
diverticulitis and hepatic cysts, the RO issued a 
Supplemental Statement of the Case (SSOC) in May 2004 for the 
recharacterized issue of "service connection for a 
genitourinary disorder (adenocarcinoma of the prostate, 
kidney disorder)."  The Board again considered the claim in 
February 2005.  In this decision, the Board granted service 
connection for chronic prostatitis, but denied service 
connection for the adenocarcinoma of the prostate, 
diverticulosis and hepatic cysts. 

The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (CAVC) and in an 
Order dated in October 2006, CAVC granted a Joint Motion for 
Remand submitted by the parties in the case and vacated the 
Board's February 2005 decision denying service connection 
"for a genitourinary disorder, to include a kidney 
disorder."  The Joint Motion specifically discussed the 
claims concerning the prostate cancer, liver cysts and 
diverticulosis.  The Joint Motion remanded the claim to 
obtain private records and afford the Veteran appropriate VA 
examinations.  The terms of the Joint Motion for Remand were 
incorporated by the Court in its order, and are thus binding 
upon VA, including the Board. Stegall v. West, 11 Vet. App. 
268, 271 (1998).  After considering the Joint Motion, the 
Board in July 2007 remanded the claim for additional 
development as requested in the Joint Motion.  The RO/Appeals 
Management Center (AMC) completed all requested development, 
but continued the denial of benefits sought.  

After performing all requested development, the RO, in a 
March 2009 rating decision, granted service connection for 
prostate cancer with urinary stricture and prostatitis and 
erectile dysfunction associated with the prostatitis.  The RO 
also granted claims for hearing loss, special monthly 
compensation for loss of use and special monthly compensation 
for housebound in this March 2009 rating decision.  

The Board again reviewed the claim in June 2009 and noted 
that although the RO granted service connection for prostate 
cancer, the Veteran still had the genitourinary disease of 
kidney disorder, urinary bladder diverticulitis and hepatic 
cysts pending on appeal.  The Board was forced to remand the 
claim in June 2009 as a careful review of the record 
reflected another travel board hearing was warranted as the 
Board Member who conducted the June 2000 hearing was no 
longer employed by the Board.  38 C.F.R. § 20.707.  The 
requested hearing was conducted by the undersigned Veterans 
Law Judge and the case is properly returned to the Board for 
appellate review.

Although the February 2005 included the issue of hepatic 
cysts under the general heading of a genitourinary disorder, 
the Board believes these are separate issues based upon a 
different factual basis and diagnosis.  See Dorland's 
Illustrated Medical Dictionary 837 (30th ed. 2003)(defining 
hepatic as "pertaining to the liver") and Dorland's 
Illustrated Medical Dictionary 764 (30th ed. 2003)(defining 
genitourinary as "pertaining to the genital and urinary 
organs"); 38 C.F.R. § 19.35 (Providing that the RO's 
certification of an appeal is for administrative purposes and 
does not serve to either confer or deprive the Board of 
jurisdiction of an issue).  Therefore, the issue of service 
connection for hepatic cysts is separate and distinct from 
the claim for a genitourinary disorder.  See Boggs v. Peake, 
520 F.3d. 1330 (Fed. Cir. 2008)(finding that claims based on 
distinctly diagnosed diseases or injuries must be considered 
separate and distinct claims).

The issue of entitlement to service connection for hepatic 
cysts is being remanded and is addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The claim for service connection for a genitourinary disorder 
to include a kidney disorder and urinary bladder 
diverticulitis is part and parcel of the already service-
connected claim for a genitourinary disorder, to include 
prostate cancer with urethral stricture disease and 
prostatitis.


CONCLUSION OF LAW

As the claim for a genitourinary disorder, to include a 
kidney disorder and urinary bladder diverticulitis is part of 
the already service-connected genitourinary disorder, to 
include prostate cancer with urethral stricture disease and 
prostatitis, there remains no allegation of fact or law to 
decide and the issue is dismissed. 38 U.S.C.A. § 7105(d)(5) 
(West 2002); 38 C.F.R. § 20.101(d) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran dated in April 2001, February 2004, 
February 2007, August 2007, October 2007, May 2008, January 
2009 that fully addressed all notice elements.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records, VA outpatient treatment records and 
private medical records.  The Veteran submitted private 
medical records and medical treatise articles in support of 
his claim.  

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Genitourinary Disorder

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed. 38 U.S.C.A. § 7105 (West 2002).  The procedural 
history as outlined in the introduction clearly reflects the 
claim was partially granted in a May 2004 rating decision 
which granted service connection for urethral stricture 
disease.  Subsequently, the Board granted service connection 
for prostatitis in February 2005, a decision which was 
implemented by the RO in a March 2009 rating decision.  The 
RO also granted service connection for prostate cancer in 
this decision and recharacterized the issue to "prostate 
cancer with urethral stricture disease and prostatitis."  

As will be explained below, the Board is of the opinion that 
the claim for service connection for a genitourinary 
disorder, to include a kidney disorder and urinary bladder 
diverticulitis is actually part and parcel of the claim for 
service connection for prostate cancer with urethral 
stricture disease and prostatitis which has already been 
granted.

In the present case, the Veteran initially applied for 
service connection for a genitourinary disorder in July 1991.  
In this claim, the Veteran described problems with his 
kidney, urinary infection and adhesions and a ruptured 
urethra secondary to a search for a problem with tuberculosis 
during service.  He described symptoms of trouble urinating 
and burning pain.  See Brokowski v. Shinseki, 23 Vet. App. 79 
(2009)(holding that a claimant's identification of the 
benefit sought does not require any technical precision); 
Fanning v. Brown, 4 Vet. App. 225, 228-29 (1993) (finding the 
Board is obligated to review all issues which are reasonably 
raised from a liberal reading of the appellant's substantive 
appeal, including all documents or oral testimony submitted 
prior to the Board decision).

In a December 1991 RO hearing for a separate claim the 
Veteran explained he had a ruptured left kidney that caused 
problems and urethritis that developed adhesions.  During 
that hearing he indicated the only symptom was burning with 
urination but indicated the problem previously included 
kidney infections with pain in the side of the kidney.  The 
hearing officer indicated he would refer the claim concerning 
the "urinary problem" for proper adjudication.  
Significantly, the initial April 1992 rating decision which 
considered the claim denied service connection for "chronic 
genitourinary pathology," a generalized description 
suggesting a broad interpretation of the claim.  

The Veteran appealed the April 1992 rating decision and 
referred to a "kidney related problem" in his September 
1992 Notice of Disagreement.  Accordingly, the November 1992 
Statement of the Case recharacterized the issue to "chronic 
urinary system pathology, to include a kidney condition."  
An August 1993 Supplemental Statement of the Case (SSOC) 
continued to characterize the claim as a claim for "chronic 
urinary system pathology, to include a kidney condition."  
Significantly, this August 1993 SSOC discussed the presence 
of urinary tract infections and prostatitis during one period 
of service, but continued to deny the claim as there was no 
evidence documenting a chronic urinary pathology, to include 
any kidney condition.  

During the October 1993 RO hearing the Veteran described his 
urinary problem as including symptoms of pain with urination 
and frequency of urination and shutting off of the flow.  He 
also described blockage and urinary tract infections.  During 
this hearing he raised a new claim of prostatitis.  He 
explained he had bleeding and pain with urination in the 
1950s and that the current problems began after the 
retrograde examination of the kidney and bladder to determine 
the cause of the bleeding and pain.  Given this testimony, 
the claim was recharacterized in a November 1993 hearing 
officer decision which noted the claim was service connection 
for "a urinary condition."  

The claim was again recharacterized in the January 1994 
rating decision which mistakenly added a threshold step of 
new and material evidence and then characterized it as "any 
chronic pathology of the genitourinary system, including 
prostatitis."  The January 1994 SSOC refers to "chronic 
pathology of the genitourinary system to include a 'kidney' 
condition and/or prostatitis."  During the August 1995 Board 
hearing the Veteran explained his first problems with his 
genitourinary system was in the 1950s when they thought he 
had tuberculosis.  He had a test of the kidneys and bladder 
to find the tuberculosis and explained this test ruptured the 
urethra and it took 6 months to heal.  He had steel rods 
implanted in 1955 and was operated in 1993. The symptoms 
since then included permanent weekly need for catheterization 
and antibiotics and had frequency and burning with urination 
and problems with his prostate.  
The April 1996 SSOC characterized the issue to service 
connection for "chronic pathology of the genitourinary 
system to include a kidney condition or prostatitis." 
In a December 2001 statement the Veteran indicated the issue 
was service connection for a "genitourinary disorder, to 
include a kidney disorder."  This characterization of the 
claim continued until May 2004.  As noted above, in May 2004, 
the RO granted service connection for urethral stricture 
disease.  At that time, the RO issued another SSOC which 
recharacterized the claim to service connection for 
"genitourinary disorder (adenocarcinoma of the prostate and 
kidney disorder)," the claims viewed as having been denied.

During the January 2010 Board hearing, the Veteran described 
his current genitourinary problems as continual pain, 
difficulty passing urine and pain on the kidneys.  He also 
described infections, frequency in urination and bladder 
urgency.  The Veteran's representative explained that the 
main concern was whether the cancer and urinary tract 
infections should have separate evaluations.  

Given the evidence outlined above, it is clear that the RO 
and Board have long considered the symptoms concerning a 
"kidney disorder" and "urinary bladder diverticulitis" in 
the adjudication of the claim for "genitourinary disorder."  
In fact, the kidney symptoms were first mentioned in July 
1991 and were accordingly part and parcel of the initial 
claim for a genitourinary disorder.  Similarly, once 
diagnosed with diverticulitis, that issue also fell under the 
generalized claim for a "genitourinary disorder, to include 
a kidney disorder."  Sondel v. Brown, 6 Vet. App. 218, 220 
(1994); Fanning v. Brown, 4 Vet. App. 225, 228-29 (1993) 
(Both for the general proposition that VA is obligated to 
review all issues which are reasonably raised from a liberal 
reading of the appellant's substantive appeal).  Indeed, the 
presence of diverticulitis was mentioned in the August 1993 
SSOC, even prior to the Veteran's "new claim" for that 
disability.

Additionally, prior rating decisions suggest the RO believed 
the kidney disorder and urinary bladder diverticulitis were 
part and parcel of the claims for urethral stricture disease 
and prostate cancer and prostatitis, all of which were 
ultimately service-connected.  The August 2004 cover letter 
to the May 2004 rating decision indicated that the grant of 
urethral stricture disease was a complete grant of benefits 
sought on appeal for these issues.  However, the RO issued a 
SSOC in May 2004 concerning "service connection for 
genitourinary disorder (adenocarcinoma of the prostate, 
kidney disorder)" and accordingly, those issues were again 
brought before the Board.  

More significantly, the March 2009 rating decision explained 
the grant was a "complete grant of this appeal issue."  
Tellingly, after the issuance of this rating decision, no 
further SSOC was issued.  In other words, the RO viewed this 
as a full grant of all benefits sought on appeal.  
Specifically, 38 C.F.R. § 19.38 requires that after 
development requested by a remand, "if any benefits sought 
on appeal remain denied following this review, the agency of 
original jurisdiction will issue a Supplemental Statement of 
the Case concerning the additional development pertaining to 
those issues in accordance with the provisions of § 19.31."  
38 C.F.R. § 19.38.  The RO's failure to issue an SSOC 
reflects the RO believed the grant of urinary stricture 
disease, prostate cancer, and prostatitis represented a 
complete grant of the claim for a "genitourinary disorder."  
Furthermore, there is no indication the RO recertified the 
claim to the Board.  

Although the Board indicated in the June 2009 decision there 
were additional issues of the kidney and diverticulitis and 
hepatic cysts which remained to be addressed, a careful 
review of the record reflects that the kidney and 
diverticulitis were part of the appeal which has been 
previously considered and ultimately granted in full.  A 
defect in jurisdiction may be raised at any time it is noted. 
Friedsam v. Nicholson, 19 Vet. App. 555 (2006); citing 
Barnett v. Brown, 83 F. 3d 1380 (Fed.Cir. 1996) (Holding that 
a "statutory tribunal must ensure that it has jurisdiction 
over each case before adjudicating the merits," and that "a 
potential jurisdictional defect may be raised by the court or 
tribunal, sua sponte, or by any party at any stage in the 
proceedings, and once apparent, must be adjudicated.").  
Unlike claims for increased evaluations, there is no 
provision of law indicating that a broadened claim under 
Clemons and Brokowski remain pending until every conceivable 
disability affecting the claimed bodily system is granted.  
See e.g., A.B. v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).  

Furthermore, even if the Board construed the claims as 
encompassing a separate disability and service connection 
were granted, separate rating evaluations would be 
prohibited.  Except as otherwise provided in the rating 
schedule, all disabilities, including those arising from a 
single entity, are to be rated separately, and then all 
ratings are to be combined pursuant to 38 C.F.R. § 4.25.  One 
exception to this general rule, however, is the anti-
pyramiding provision of 38 C.F.R. § 4.14, which states that 
evaluation of the "same disability" or the "same 
manifestation" under various diagnoses is to be avoided.  In 
Esteban v. Brown, 6 Vet. App. 259 (1994), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter Court) held that the described conditions in 
that case warranted 10 percent evaluations under three 
separate diagnostic codes, none of which had a rating 
criterion the same as another.  The Court held that the 
conditions were to be rated separately under 38 C.F.R. § 
4.25, unless they constituted the "same disability" or the 
"same manifestation" under 38 C.F.R. § 4.14. Esteban, at 261.  
The critical element cited was "that none of the 
symptomatology for any one of those three conditions [was] 
duplicative of or overlapping with the symptomatology of the 
other two conditions." Id. at 262. 

Specifically, the Veteran's service connected prostate cancer 
with urethral stricture disease and prostatitis (previously 
rated as urethral stricture disease with prostatitis) is 
evaluated pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 
7528.  This Diagnostic Code provides for a 100 percent 
disability rating during treatment and further provides that 
if there is no local reoccurrence or metastasis after 
termination of surgical, X-ray, antineoplastic chemotherapy 
or other therapeutic procedure, the disability is to be rated 
on residuals such as voiding dysfunction or renal 
dysfunction, whichever is predominant. 38 C.F.R. § 4.115b, DC 
7528.  Renal dysfunction, voiding dysfunction, urinary 
frequency, obstructed voiding and urinary tract infections 
are defined by 38 C.F.R. § 4.115a.  Urinary bladder 
diverticulitis would be rated by analogy as cystitis under 
Diagnostic Code 7512, bladder calculus under Diagnostic Code 
7515 or bladder injury, under Diagnostic Cod e7517.  All of 
these Diagnostic Codes mandate the claims be rated as voiding 
dysfunction.  Similarly, kidney disorders would generally be 
rated under renal dysfunction or urinary tract infection, 
whichever is predominant.  See 38 C.F.R. § 4.115b, Diagnostic 
Code 7500-7509.  

In other words, although there may be two separate 
genitourinary diagnoses, the manifestations of the 
disabilities would be the same.  As the claims would examine 
the same symptoms, separate evaluations would violate the 
provisions of 38 C.F.R. § 4.14, which prohibit such 
pyramiding.  In fact, 38 C.F.R. § 4.115a explains that the 
diseases of the genitourinary system generally have symptoms 
related to renal or voiding dysfunctions, infections or a 
combination of the above.  The regulation continues to direct 
that "where diagnostic codes refer the decision maker to 
these specific areas dysfunction, only the predominant area 
of dysfunction shall be considered for rating purposes."  
Thus, the regulation precludes an evaluation under renal, 
voiding, and infections.  

Finally, the record reflects the Veteran is evaluated at 100 
percent for his prostate cancer with urethral stricture 
disease and prostatitis.  This is the highest schedular 
evaluation available under not only the Diagnostic Code but 
also in the Schedule for Rating Criteria.  See 38 C.F.R. 
§ 4.25.  In other words, obtaining service connection for 
these claims would not result in a higher possible rating.  

As the claims for service connection for urinary bladder 
diverticulitis and a kidney disorder are essentially part and 
parcel of the claim for the service-connected prostate cancer 
with urinary stricture and prostatitis, the Board finds there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The claim concerning entitlement to service connection for a 
genitourinary disorder, to include a kidney disorder and 
urinary bladder diverticulitis is dismissed.



REMAND

Although the Board sincerely regrets the additional delay, it 
is necessary to remand the claim concerning hepatic cysts.  
As noted in the introduction, although the claim for hepatic 
cysts was combined with the claim for a genitourinary 
disorder, the Board finds they represent two distinct claims 
involving distinct areas of the body.  See Boggs v. Peake, 
520 F.3d. 1330 (Fed. Cir. 2008)(finding that claims based on 
distinctly diagnosed diseases or injuries must be considered 
separate and distinct claims).

The record reflects the RO last issued a Supplemental 
Statement of the Case (SSOC) on the issue of entitlement to 
service connection for a genitourinary disorder to include 
adenocarcinoma of the prostate and kidney disorder in May 
2004.  As the Joint Motion noted, this May 2004 SSOC did not 
address the hepatic cysts.  In short, there is no Statement 
of the Case concerning the issue of hepatic cysts.  However, 
as described in the introduction and above, the RO and Board 
previously considered the claim for hepatic cysts to be part 
of the claim for a genitourinary disorder and therefore, the 
claim is properly before the Board for adjudication and the 
May 2004 SSOC can be deemed to infer the claim for hepatic 
cysts.  After this SSOC, additional development was performed 
and new evidence was obtained.  Specifically, VA obtained a 
VA examination of the genitourinary system and also 
associated several private records with the claims file 
pursuant to the September 2006 Joint Motion for Remand.  
Significantly, even after the completion of this development, 
no further SSOC was issued to the Veteran.  Nonetheless, the 
case was transferred to the Board, including the issue of 
entitlement to hepatic cysts, in April 2009 without the 
issuance of an updated SSOC.

Pursuant to 38 C.F.R. §§ 19.37, 20.1304(c), any pertinent 
evidence, not previously reviewed at the RO, but received 
from the Veteran prior to the transfer of the VA claims file 
to the Board, or evidence which is accepted first at the 
Board, must be initially reviewed by the RO, unless this 
procedural right is waived by the Veteran. When the RO 
receives evidence relevant to a claim properly before it that 
is not duplicative of evidence already discussed in a 
statement of the case (SOC) or SSOC, it must prepare another 
SSOC reviewing that evidence. See 38 C.F.R. §§ 19.31(b)(1), 
19.37.

Further, when evidence is received prior to the transfer of a 
case to the Board, a Supplemental Statement of the Case must 
be furnished to the Veteran, and his or her representative, 
if any, as provided in 38 C.F.R. § 19.31 unless the 
additional evidence is duplicative or not relevant to the 
issue on appeal. 38 C.F.R. § 19.37(a).  While a Veteran may 
waive AOJ review of additional records received after the 
claim is certified to the Board, there is no legal authority 
for a claimant to waive, or the RO to suspend, this 
requirement when the evidence was received prior to the 
transfer to the Board. 38 C.F.R. § 19.37, 20.1304(c).

Accordingly, the case is REMANDED for the following action:

The RO should review the evidence 
associated with the claims file after the 
May 2004 Supplemental Statement of the 
Case in regard to the issue of entitlement 
to service connection for hepatic cysts.  
After review of this evidence, the RO 
should take such additional development 
action as it deems proper with respect to 
the claims, including the conduct of any 
appropriate VA examinations, and follow 
any applicable regulations and directives 
implementing the provisions of the VCAA as 
to its notice and development.  Following 
such development, the RO should review and 
readjudicate the issue of entitlement to 
service connection for hepatic cysts.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


